In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 01-3443
COHEN DEVELOPMENT COMPANY,
an Illinois corporation,
                                          Plaintiff-Appellant,
                              v.

JMJ PROPERTIES, INC.,
a Michigan corporation,
                                         Defendant-Appellee.
                       ____________
          Appeal from the United States District Court
                for the Central District of Illinois.
         No. 00 C 2123—Michael P. McCuskey, Judge.
                       ____________
    ARGUED MAY 31, 2002—DECIDED JANUARY 24, 2003
                    ____________


  Before HARLINGTON WOOD, JR., COFFEY, and ROVNER,
Circuit Judges.
  ROVNER, Circuit Judge. Cohen Development Company
(“CDC”) and JMJ Properties, Inc. failed to jointly acquire
a piece of property in Albertville, Minnesota, on which
they hoped to develop an outlet mall. CDC then sued JMJ,
in part, for breach of a contract that the parties allegedly
had entered into to acquire the land. Following a bench
trial, the district court held that CDC failed to prove
that the parties had entered into an enforceable agree-
ment, and entered judgment in favor of JMJ. CDC appeals,
and we affirm.
2                                               No. 01-3443

                     BACKGROUND
1. Facts
  CDC, a family-owned business, develops, owns, and
manages shopping centers and hotels. In 1994 Leslie
Cohen, then Executive Vice President of CDC, identified
an approximately 135-acre parcel of property along In-
terstate 94 in Albertville that he thought was the “last
great” site in the Midwest for the development of a retail
outlet mall and complementary development. In January
1995 CDC entered an Option Agreement with the prop-
erty’s owners, Judith and Bernard Roden, that gave CDC
the exclusive opportunity to purchase the property for
$733,848. The Option Agreement initially expired May 1,
1995, but gave CDC the right to extend its option in six-
month intervals through November 1, 1997. After acquir-
ing the option, CDC developed a master plan for the
property under which 60 acres would be developed as an
outlet shopping center and the remaining 75 acres for
complimentary retail, light industrial, and warehouse
use. Because, as Cohen testified at trial, CDC policy was
to develop shopping centers on a nonrecourse basis, that
is, without personal financial liability to CDC’s principals,
he was interested in finding a partner to develop the out-
let portion of the property.


    A. The Parties’ Original Purchase Agreement
  In September 1995 Cohen attended a semiannual con-
vention held by Value Retail News (“VRN”), an industry
trade organization for developers of outlet malls, where
he was introduced to James Morse, Jr., the president of
JMJ. Cohen and Morse discussed CDC’s interest in “flip-
ping” or selling 60 acres of the Roden property for the
development of a retail mall while retaining the remain-
ing 75 acres. Morse and Cohen reached a handshake deal
for CDC to sell 60 acres to JMJ once it acquired the Roden
No. 01-3443                                              3

property, and on October 24, 1995, CDC and JMJ executed
a Purchase Agreement memorializing their understand-
ing. Under the Agreement, which was valid for one year,
JMJ agreed to purchase from CDC 60 acres of the Roden
property for $1,050,000, subject to certain contingencies,
and to pay CDC earnest money of $5,000 per month dur-
ing the term of the Agreement. The parties amended the
Agreement in March 1996 to provide that JMJ would
by July 1, 1996, designate specifically in writing the land
it would purchase (that designation was necessary be-
cause at the time the Agreement was signed, CDC and
JMJ had allowed the boundary of the 60 acres to “float”
within the entire 135-acre parcel due to wetland mitiga-
tion issues). In August JMJ identified the parcel it would
purchase.
   During 1996 JMJ attempted to pre-lease space in the
outlet mall (before developers begin construction on a
mall, they prefer to have 50-70% of the planned store space
pre-leased). Leasing progressed slowly, however, and in
June and July 1996 Morse and Cohen discussed extend-
ing the Purchase Agreement so that JMJ would have
extra time to market the property. At another VRN con-
ference in the fall of 1996, Cohen presented to Morse a
second amendment to extend the Purchase Agreement.
Morse reviewed the draft with his attorneys but rejected
it in a November 11 letter to Cohen because the changes
and additions it made to the original Purchase Agree-
ment were “too substantial to consider.” Around this time
Cohen also met with the Rodens to try to extend the Op-
tion Agreement beyond November 1997, but they re-
fused. JMJ and CDC failed to agree to an extension of
the Purchase Agreement, and it expired in November
1996. Although CDC and JMJ continued to negotiate after
the Agreement expired, CDC also explored options with
other developers to purchase the Roden property. Over-
tures made in January 1997 to Insignia Commercial In-
vestments Group, for instance, proved unsuccessful.
4                                               No. 01-3443

    B. The Alleged 1997 Agreement
  In a February 1997 telephone conversation, Morse
informed Cohen that the Rodens would not sign another
option agreement with CDC, but he believed they would
do so with JMJ. In an April 3 letter to Morse, Cohen noted
that the Purchase Agreement had expired in November
1996 and stated that “you [Morse] and I have discussed the
potential ways our companies . . . may now be able to
reach a new agreement,” but noted that “each time we
sent you a written agreement, you tell me you have re-
considered the terms of our verbal understanding, have
‘changed your mind’, or otherwise refused to proceed.”
Cohen further asked Morse to “provide to [CDC] a care-
fully considered offer in writing, one with which you are
comfortable,” and stated:
     I trust you agree that time is of the essence in deter-
     mining, for each of us, the future coarse [sic] of the
     development and ownership of this project. I think
     we have been most patient in the past several months
     in waiting for a formalized agreement, and I do not
     see how we can protract this process much further.
     Accordingly, I ask that you provide a red-line or sum-
     mary of what we can later incorporate into a more
     formal written agreement.
  On April 8 Morse responded to Cohen’s letter. He ex-
plained that with CDC’s cooperation he could secure a long-
term option on the Roden property, and that the par-
ties would then have what they originally agreed to:
     At this point, I believe our best course of action would
     be to determine how to secure a longer term option
     without either of us losing our previously agreed
     upon development interests. This can be accomplished,
     however, your full cooperation will be a necessity. Al-
     low me to go make the business deal on the land and
No. 01-3443                                              5

   you will have what was originally agreed to, as will
   we. The only difference being we have a long-term
   option.
Although this letter was written on JMJ letterhead and
contained Morse’s signature, Morse did not sign the let-
ter himself. CDC did not introduce at trial any evidence
to establish who actually signed the letter, although
Cohen testified that he believed it was signed by Morse’s
secretary.
  On May 6, Cohen responded to Morse’s letter, stating
that “we have agreed to accept your [April 8, 1997] offer.”
He also summarized his understanding of the deal, which
was that CDC would allow JMJ to reach an agreement
with the Rodens to purchase their property, and JMJ would
then transfer 75 acres and $225,000 to CDC:
   It is our understanding that we will allow you to make
   the business deal on the property, as you proposed.
   In so doing, you and I will each end up with the re-
   spective interests previously agreed upon, as follows:
   immediately upon your purchase of the property, you
   will retain sixty acres for your retail development
   and will then convey, or cause to be conveyed to us, to
   us [sic] the residual seventy five acres along with a
   $225,000 net cash profit.
Cohen testified at trial that in a subsequent telephone
conversation, Morse assured Cohen that they would pro-
ceed according to the understanding outlined in Cohen’s
May 6 letter. After Cohen’s May 6 letter, CDC refrained
from contacting the Rodens to either exercise or extend
its Option, though it did discuss the Roden property with
other developers and investors in case the agreement
with JMJ fell through.
6                                             No. 01-3443

    C. Further Discussions Between JMJ and CDC
       in Fall 1997
  In September 1997 Morse informed Cohen that JMJ
and the Rodens had agreed to a two-year option agreement
for the Roden property, under which JMJ would pay the
Rodens $20,000 per year earnest money for the right to
purchase the property for $900,000. Morse also told Cohen
that he believed that JMJ owed CDC $225,000 (the net
profit CDC would have realized if JMJ had purchased
the 60 acres for $1,050,000 as contemplated under the
parties’ original Purchase Agreement) and that he wanted
to put a formal agreement together to accommodate a
transaction between JMJ and CDC. In October Morse
faxed a letter to Cohen stating that if all went well, he
would execute the option agreement with the Rodens by
October 10, 1997. He further stated that “of course, simul-
taneous to this, you and I must execute an agreement
whereby you will receive from me 75± acres of the 135±
acres for $1.00.” Morse enclosed a draft agreement for
Cohen’s review, noting that JMJ and CDC had entered
into the October 1995 Purchase Agreement on the basis
of the Option Agreement held by CDC to purchase the
Roden property and that CDC’s Option Agreement was
due to expire on November 1, 1997. It further stated
that CDC and JMJ had “agreed to certain changes in their
prior relationship and certain revisions to their mutual
undertakings” and provided the following terms: 1) CDC
would not seek to renew, extend, or revise its Option
Agreement with the Rodens; 2) JMJ would exert its best
efforts to obtain a new two-year option agreement from
the Rodens, and CDC would transfer its right, title, and
interest in its 1995 Option Agreement to JMJ; 3) JMJ
would waive its right to seek specific performance of the
1995 Purchase Agreement as long as CDC did not de-
fault on any of its terms; and 4) if JMJ successfully exer-
cised an option agreement with the Rodens and acquired
No. 01-3443                                                7

the 135 acres of property, it would transfer 75 acres of the
property to CDC for $1.00.
  On October 24, 1997, Cohen wrote Morse back, stating
that CDC “accept[s] the new agreement for [the Roden
property] which you sent to me.” Cohen did not, however,
sign and return the proposed agreement—rather, he told
Morse that “[t]here remains some minor ‘clean-up’ lang-
uage and exhibits which our counsel will provide in a
follow-up letter next week, all of which will assist your
final revision of our Agreement for immediate signature.”
CDC’s attorneys sent various suggested revisions to Morse,
but no finalized agreement was ever signed by both JMJ
and CDC. On October 31, Cohen sent a letter to the Rodens
advising them that CDC would not exercise its Option
to purchase their land; CDC’s Option expired the follow-
ing day. On November 5, JMJ entered into an option agree-
ment with the Rodens to purchase an approximately 105-
acre portion of their land for $850,000. JMJ exercised the
option in April 1999. It did not sell any of the land to CDC,
but instead developed an outlet mall on the property
without CDC’s involvement.


2. District Court Proceedings
  In December 1999 CDC (an Illinois corporation) filed
this diversity suit against JMJ (a Michigan corporation),
Morse (a Michigan citizen), and the Rodens (Minnesota
citizens, who were subsequently dismissed) seeking a
declaratory judgment setting forth the parties’ rights to
the Rodens’ land and asserting that JMJ and Morse had
committed fraud against CDC, breached fiduciary duties
they owed to CDC, and tortiously interfered with CDC’s
8                                                 No. 01-3443

business relationships.1 Morse passed away during the
pendency of the suit. In June 2000 CDC amended its
complaint against JMJ and Morse’s estate (which was
later voluntarily dismissed), substituting a breach of con-
tract claim for the declaratory judgment action.
   The district court held a bench trial in November 2000
and granted judgment in favor of JMJ in August 2001. At
trial CDC argued that the exchange of letters between it-
self and JMJ on April 8 and May 6, 1997, evidenced a
valid contract between the parties. JMJ argued that the
parties had not reached an agreement and that the let-
ters did not meet the requirements of the Illinois Frauds
Act, 740 ILCS 80/2. The district court agreed with JMJ,
finding that there was no “final, enforceable written
agreement between [CDC and JMJ that] satisfies the
Frauds Act.” The court concluded that even if the exchange
of letters in Spring 1997 did establish a valid written
contract between the parties, the agreement it contained
was no longer recognized as effective by the parties in
September 1997. In reaching this conclusion, the court
relied upon the communications between Cohen and
Morse in September in which both acknowledged the
need to enter a formal agreement regarding the Roden
property; the court found that these communications re-
flected that neither JMJ nor CDC “believed they had a
finalized agreement at that time.” Thus, the court found,
the evidence showed that JMJ did not intend to be bound
by the Spring 1997 exchange of letters. The court addi-



1
  The parties and the district court applied Illinois law in an-
alyzing CDC’s claims, and both parties have argued Illinois law
on appeal. We therefore also apply Illinois law in our analysis.
See Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 662 n.2
(7th Cir. 2002); Brunswick Leasing Corp. v. Wisconsin Central,
Ltd., 136 F.3d 521, 525-26 (7th Cir. 1998).
No. 01-3443                                               9

tionally concluded that the parties did not reach such a
formal agreement because Cohen never signed the draft
sent by Morse but rather proposed “substantive” changes
to it that were not agreed to by JMJ. Thus, CDC’s breach
of contract claim was barred by the statute of frauds.
  The court also rejected CDC’s argument that the stat-
ute of frauds was inapplicable because CDC had fully per-
formed the alleged Spring 1997 agreement by not contact-
ing the Rodens either to extend the Option Agreement
or to exercise its Option to purchase the property. The
court found that any performance by CDC was “complete-
ly illusory” because CDC had continued to pursue a pur-
chase of the property independent of JMJ and had not
contacted the Rodens for reasons other than its supposed
agreement with JMJ.


                      DISCUSSION
  CDC argues that the district court erred in conclud-
ing that its breach of contract claim was prohibited by
the Illinois statute of frauds. It asserts that the district
court wrongly determined that no enforceable written
contract that complied with the statute of frauds existed
between the parties and, in any event, that the statute
of frauds did not apply to the agreement between the
parties. Because the district court rendered judgment
after a bench trial, we review its legal conclusions de novo
and its findings of fact and its application of facts to law
for clear error. See Fed. R. Civ. P. 52(a); Hess v. Hartford
Life & Accident Ins. Co., 274 F.3d 456, 461 (7th Cir. 2001).
A finding is clearly erroneous only when this court “is
left with a definite and firm conviction that a mistake
has been committed.” Bowles v. Quantam Chemical Co.,
266 F.3d 622, 630 (7th Cir. 2001) (citations omitted).
10                                                    No. 01-3443

1. Existence of Enforceable Contract
    A. Intent to Enter Contract
  CDC first contends that the district court erroneously
concluded that no enforceable contract existed between
itself and JMJ. It asserts that the exchange of letters
in April and May 19972 manifested the parties’ intent to
form a binding agreement and that the court improp-
erly determined that the parties’ subsequent negotiations
in September 1997 to enter a more formal agreement
negated that agreement as a matter of law. Whether CDC
and JMJ intended to enter into a contract is a factual issue
which we review for clear error. Ginsu Prods., Inc. v. Dart
Indus., Inc., 786 F.2d 260, 262 (7th Cir. 1986); see also City
of El Centro v. United States, 922 F.2d 816, 820 (Fed. Cir.
1990); Bay Area Typographical Union, Union No. 21 v.
Alameda Newspapers, Inc., 900 F.2d 197, 199 (9th Cir.
1990). To determine whether the parties intended to be
bound by the alleged contract, we look not to the parties’
subjective intent but rather to objective evidence of their
intent. Empro Mfg. Co. v. Ball-Co Mfg., Inc., 870 F.2d 423,
425 (7th Cir. 1989). When parties make a pact “subject
to” the execution of a later agreement, they manifest an
intent not to be bound by the original pact. Id.; see also
Chicago Inv. Corp. v. Dolins, 481 N.E.2d 712, 715 (Ill.
1985).



2
   In its brief, JMJ argues that the April 8 and May 6 letters
were not admitted into evidence by the district court and should
not be considered on appeal because they are inadmissible hear-
say. The district court in fact declined to rule on their admissibil-
ity because “even considering [them], CDC has not shown the
existence of a written contract binding on JMJ.” We too need
not address the admissibility of these documents because even
taking them into account CDC fails to show that the district
court committed any error in its decision.
No. 01-3443                                               11

  The evidence presented at trial supports the district
court’s factual determination that CDC and JMJ did not
intend to be bound by the Spring 1997 exchange of let-
ters. First, it is not clear that Morse intended his April 8
letter to constitute an offer to Cohen to enter a contract.
In the letter Morse suggested that Cohen “allow me to go
make the business deal on the land and [CDC] will have
what was originally agreed to, as will [JMJ].” CDC’s as-
sertion that this statement constituted a “specific offer”
reads more into Morse’s words than is reasonable. Morse
prefaced the “offer” with language more indicative of a
willingness to bargain than an invitation to contract,
stating that “I believe our best course of action would be
to determine how to secure a longer term option with-
out either of us losing our previously agreed upon develop-
ment interests.” Furthermore, his “offer” was vague, fail-
ing to set forth any specific obligations the parties would
undertake, and was qualified by language more consis-
tent with an invitation to bargain than an offer to enter
a contract. Rather than asking Cohen to indicate whether
he accepted the terms of the “offer,” Morse’s letter stated,
“Les, the ball is in your court” and “[p]lease give me a call
at your earliest convenience,” indicating that further dis-
cussion was necessary. Cohen thus failed to establish that
Morse’s April 8 letter constituted an offer to contract.
  Additionally, the exchange of documents reflects that
both JMJ and CDC intended to enter a formal agreement
setting forth their relationship and respective obliga-
tions with respect to purchasing the Roden property. Be-
fore Morse made his April 8 “offer” to Cohen, Cohen in an
April 3 letter had expressed impatience waiting for the
parties to enter a “formalized agreement” and had invited
Morse to provide “a red-line or summary of what we can
later incorporate into a more formal written agreement.”
Furthermore, although Cohen in his May 6 letter pur-
ported to accept Morse’s “offer,” the parties continued to
12                                             No. 01-3443

negotiate the terms of a formal agreement until CDC’s
Option expired, further indicating that they had not
reached an agreement in, or intended to be bound by, the
Spring 1997 letters. In light of this evidence, we cannot
say that the district court clearly erred in finding that
JMJ and CDC did not intend for the exchange of letters
to form a binding written contract.
  Because we agree with the district court’s finding
that CDC and JMJ did not intend to enter a binding
agreement via their exchange of letters, we need not con-
sider CDC’s argument that subsequent negotiations did
not render that agreement void.


  B. Conformity with the Statute of Frauds
   CDC also argues that the district court erroneously
concluded that its purported agreement with JMJ did not
conform with the Illinois statute of frauds. It asserts that
even though there was “no single document that was
signed by both parties agreeing to the terms and condi-
tions,” the Spring 1997 exchange of letters sufficiently
enumerated the basic terms of the parties’ agreement. The
Illinois statute of frauds provides that actions regarding
a sale of land are barred unless the land sale agreement
is memorialized in writing:
     No action shall be brought to charge any person upon
     any contract for the sale of lands . . . unless such
     contract or some memorandum or note thereof shall
     be in writing, and signed by the party to be charged
     therewith, or some other person thereunto by him
     lawfully authorized in writing, signed by such party.
740 ILCS 80/2. The writing required by the statute need
not itself be a valid contract, but only evidence of one.
Crawley v. Hathaway, 721 N.E.2d 1208, 1211 (Ill. App. Ct.
1999) (quoting Melrose Park Nat’l Bank v. Carr, 618
No. 01-3443                                               13

N.E.2d 839, 843 (Ill. App. Ct. 1993)). To satisfy the statute
of frauds, however, a written memorandum must contain
on its face the names of the vendor and vendee, a descrip-
tion of the property sufficient to define it as the subject
matter of the contract, the price and other terms and
conditions of the sale, and the signature of the party to be
charged. Crawley, 721 N.E.2d at 1210 (quoting Callaghan
v. Miller, 162 N.E.2d 422, 424 (Ill. 1959)). A writing can
satisfy the statute even if it is made up of several docu-
ments, such as notes, papers, or letters as long as, taken
together, they contain the required information either
on their face or by reference to other writings. American
Coll. of Surgeons v. Lumbermens Mut. Cas. Co., 491 N.E.2d
1179, 1192 (Ill. App. Ct. 1986).
  Even if CDC and JMJ had manifested an intent to be
bound by the Spring 1997 exchange of letters, those let-
ters did not meet the mandates of the statute of frauds.
Most notably, CDC presented no evidence that either of
the letters was signed by an authorized agent of JMJ, the
party to be charged under the contract. See Prodromos v.
Poulos, 560 N.E.2d 942, 946 (Ill. App. Ct. 1990). It is
undisputed that Morse, JMJ’s president, did not sign the
April 8 letter that JMJ sent to Cohen. Although Cohen
testified at trial that the signature “appears to be the
signature of [Morse’s] secretary,” he could not definitively
identify who had signed the document. But even if the let-
ter had been signed by Morse’s secretary, CDC presented
no evidence that she had written authority to sign an
agreement with CDC. See Leekha v. Wentcher, 586 N.E.2d
557, 560 (Ill. App. Ct. 1991) (agent must have written
authority to sign contract for sale of land) (quoting
Prodromos, 560 N.E.2d at 946); Schoenberger v. Chicago
Transit Auth., 405 N.E.2d 1076, 1080 (Ill. App. Ct. 1980)
(person alleging agent’s authority must prove source of
that authority). Additionally, there is no evidence that
Morse ratified his secretary’s action with a signed docu-
14                                               No. 01-3443

ment referencing the May 8 letter. Prodromos, 560 N.E.2d
at 946. The April and May exchange of letters, therefore,
did not comply with the Illinois statute of frauds and
did not form an enforceable contract, and the district
court did not err in so finding.


2. Applicability of the Statute of Frauds
   CDC also argues, albeit in somewhat cursory fashion, that
the statute of frauds did not apply to the agreement be-
tween the parties because it fully performed its obliga-
tions under the contract. CDC asserts that it fully per-
formed because, in accordance with its agreement with
JMJ, it neither contacted the Rodens to seek an extension
of its Option Agreement nor exercised the Option even
though it had the financial ability to do so. The district
court rejected CDC’s argument, finding that any perfor-
mance on its part pursuant to the contract was “completely
illusory” because its forbearance from contacting the
Rodens was induced by forces independent of the con-
tract and because CDC had never intended to use its
own money to exercise the option.
  Even if we were to assume that the parties had mani-
fested an intent to contract, we find no error with the
district court’s conclusion that CDC did not fully perform
its obligations. Although the Illinois statue of frauds
does not apply to bar enforcement of a contract that has
been completely performed by one party, B and B Land
Acquisition, Inc. v. Mandell, 714 N.E.2d 58, 62 (Ill. App. Ct.
1999), that party’s performance must be done “in reli-
ance upon the agreement.” Thilman & Co. v. Esposito,
408 N.E.2d 1014, 1021 (Ill. App. Ct. 1980); see also
Anastaplo v. Radford, 153 N.E.2d 37, 43 (Ill. 1958); Kane
v. Hudson, 112 N.E. 683, 684-85 (Ill. 1916) (“It is indis-
pensable that the acts done in performance of the con-
tract shall be referable to the contract alone, and to have
No. 01-3443                                               15

been done in performance of it.”). The evidence adduced
at trial supports the district court’s finding that CDC’s
alleged performance under the terms of the contract
was illusory. Although CDC did not contact the Rodens to
obtain an extension of its Option after the April and May
1997 exchange of letters with JMJ, the evidence shows
that its forbearance was not motivated solely by the al-
leged contract. Cohen testified at trial that he knew as
early as January 1997 that the Rodens would not extend
the Option with CDC, and that in February he knew
that the Rodens “would not under any circumstances ex-
tend its option with” CDC. Thus, Cohen was aware even
before the Spring 1997 exchange of letters that any at-
tempt to contact the Rodens to extend the Option would
be futile. Under these circumstances, the district court
did not err in finding that CDC’s failure to contact the
Rodens after May 1997 was not based solely on the con-
tract and constituted illusory performance.
  Similarly, we find no error with the court’s conclusion
that CDC’s failure to exercise its option after the Spring
1997 exchange of letters was not motivated solely by the
purported contract. As the court noted, CDC continued to
pursue ways to exercise its Option even after agreeing to
let Morse make a deal with the Rodens. For example,
although Cohen testified at trial that CDC had the finan-
cial ability to exercise the Option if it wanted to, the rec-
ord also supports a finding that CDC did not find an
acceptable way to finance the property. Although Cohen
explored obtaining a mortgage from Best Choice Mortgage
of Minneapolis, he testified at trial that he ultimately
did not pursue the mortgage because it would not have
allowed him to proceed “in a manner that was acceptable
to the company at the time.” From this evidence the dis-
trict court could reasonably have determined that CDC’s
failure to contact the Rodens or exercise its Option was
not based on its alleged contractual promise to JMJ and
16                                           No. 01-3443

constituted merely illusory performance. Accordingly we
find no error with the district court’s conclusion that
CDC did not perform all of its obligations under the con-
tract and that the statute of frauds barred CDC’s breach
of contract claim.


                    CONCLUSION
 For the reasons set forth above, we AFFIRM the judg-
ment of the district court.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-24-03